PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/879,288
Filing Date: 20 May 2020
Appellant(s): QUALCOMM Incorporated



__________________
Puja S. Detjen
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 6 June 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues:
Appellant asserts, on pages 10-12 of the Appeal Brief, that “The DL transmit beam selection beam management is different than the UE switching receive beams recited in claim 1—instead, the base station in Akoum is the device switching transmit beams. Switching base station transmit beams does not require the mobile device to switch its receive beams. In fact, Akoum is silent regarding the mobile device receive beams, much less switching receive beams. Appellant directs the Board’s attention to paragraph [0025] of Appellant’s specification (US 2020/0413309 A1), which describes a beam pair link (BPL) “may consist of receive (RX) beam at the receiving device and a transmit (TX) beam at the transmitting device.” Paragraph [0025] further describes “the UE uses its UE RX beam to measure synchronization signal blocks (SSBs) transmitted from the serving cell and/or one or more Ncells using respective TX beam(s)” and “the UE uses the same UE RX beam to measure SSBs during SSB measurement opportunities of an SSB set (SSBS), that may include up to sixty-four SSB transmissions” and “[t]he UE may switch the UE RX beam for different SSBSs.” That is, typically, a UE uses a same UE receive beam (does not change the beam) during measurement of SSBs, sent with different DL TX beams, within an SSB set (SSBS) of up to 64 SSBs. By keeping the UE receive beam the same while measuring SSBs sent with different transmit beams, this allows the BS fine tune the BPL by beam sweeping the SSBs with 64 different transmit beams to find the best TX beam. The invention describes achieving additional measurement opportunities by switching the receive beam within an SSB set instead of switching between SSB sets as is typically done. Akoum, on the hand, appears to only describe the typical beam management, in which the base station sends the SSBs with different transmit beams to determine the best transmit. Akoum is silent about the receive beams and switching receive beams, much less about switching receive beams with an SSB set.  Further, selecting the base transmit beam that provides the best received signal quality at the mobile device as described in Akoum does not teach, or suggest, receive beam switching in any way. As noted above, for downlink a beam pair link consists of a base station transmit beam and a UE receive beam. The strength of the received signal is associated with the BPL. This means, that changing only the base station transmit beam, as described in Akoum, provides a different BPL which provides a different received signal strength at the UE—without switching the UE receive beam. In fact, if the mobile device of Akoum were to switch its receive beams for receiving the SSB 1, SSB 2, SSB 3, and SSB 4, the mobile device of Akoum would not be able to report the best DL transmit beam back to the base station. Because the measurements were made by the mobile device using different receive beams and different transmit beams, the mobile device would not know whether the received signal strength for a given SSB measurement is due to the transmit beam used or the receive beam used. Accordingly, the system of Akoum would be inoperable for its intended purpose of reporting the best transmit beam to the base station. In addition, Appellant responds to the assertion in the FOA that “[s]ince the mobile device is determining a first beam of a plurality of beams that are associated with downlink transmission, said mobile device is in fact determining a receive beam for itself.” As noted above, Akoum only describes the mobile device determines the best base station transmit beam that provides the best received signal quality—Akoum not describe the receive beam selection or receive beam switching. Appellant further responds to the assertion in the FOA that “Akoum clearly states that the receive beam is associated with a particular synchronization signal block.” Appellant respectfully disagrees. Akoum is silent regarding the receive beam. Instead, Akoum describes the SSB associated with the downlink base station transmit beam that provides the best received signal at the mobile device.”

	Examiner answers:
	On the contrary, a base station’s transmit beams are, to a UE being served by that base station, receive beams.  The pending claims do not recite any requirement that the claimed “receive beams” are UE-centric, or generated by the circuitry of the UE, nor do the pending claims make any mention of a “beam pair link”.  Since Akoum does not describe a separate set of UE-centric “receive beams” that are distinct from base station-centric “transmit beams”, Appellant’s assertion that Akoum is rendered inoperable for its intended purpose, on the grounds that the mobile device would not know whether the received signal strength for a given SSB measurement is due to a “transmit beam” being used or a “receive beam” being used, is incorrect.  Rather, the base station’s set of downlink beams correspond to the claimed “receive beams” from the perspective of the mobile device of Akoum.  Akoum clearly indicates, in paragraph [0067], that the method of Fig. 6, which is the embodiment which is used to reject the independent claims, is performed by the mobile device:  “Turning first to FIG. 6, at 602, method 600 can comprise determining, by a device (e.g., mobile device 104) comprising a processor, first beam information for a selected first beam of beams associated with a base station device (e.g., BS device 102), wherein the selected first beam is for downlink transmission.” [emphasis added].  Therefore, what Akoum describes in paragraph [0068] (“At 604, method 600 can comprise determining, by the device, second beam information for a selected second beam of the beams associated with the base station device, wherein the selected second beam is an alternative to the selected first beam for transmission of downlink data to the device, and wherein the determining the second beam information are performed during a random access channel procedure.”), constitutes a decision by the mobile device to switch from listening to the first beam to listening to the second beam.  Akoum clearly indicates that during a first time period, the mobile device is listening to the first downlink beam, and during a second time period, the mobile device is listening to the second downlink beam:  “The synchronization signal (SS) time period can be the time period during which one or more SS blocks of information (e.g., SS block 1, SS block 2, SS block 3, SS block 4) can be transmitted on the DL from the BS device to the mobile device 102. The SS blocks of information can be received by the mobile device 104. The mobile device 104 can, in some embodiments, receive the SS blocks 1, 2, 3 and 4, at different time periods, in overlapping time periods or in non-overlapping time periods.” ([0044]), “The SS blocks of information can be transmitted in one or more DL beams. For example, the SS block 1 can be transmitted in a first DL beam, the SS block 2 can be transmitted in a second DL beam, the SS block 3 can be transmitted in a third DL beam, the SS block 4 can be transmitted in a fourth DL beam.” ([0046]) [emphasis added].  
	Appellant argues:
	Appellant asserts, on pages 12-13 of the Appeal Brief, that “Although, Akoum describes SSB 1, SSB 2, SSB 3, SSB 4 are within a SSBS, Akoum fails to disclose or suggest switching receive beams at the mobile device for receiving the SSB 1, SSB 2, SSB 3, or SSB 4. Rather, Akoum silent regarding a UE switching receive beams within a SSB 12 For at least these reasons, Akoum fails to teach a user equipment “switching to a second receive beam of the plurality of receive beams for reception during a second SSB duration within the SSBS duration” as recited in claim 1. Independent claims 10, 19 and 28 recite similar elements as claim 1 which are also believed not taught for at least the reasons discussed above. Accordingly, claims 1, 10, 19 and 28, are believed allowable. Claims dependent thereon are also believed allowable at least due their dependence from an allowable base claim and for reciting additional distinguishing features. See M.P.E.P. § 2143.03. Appellant respectfully requests reversal of the rejection and allowance of the claims.”

	Examiner answers:
	On the contrary, as explained above, Akoum clearly discloses that the mobile device changes from a state of listening to a first downlink beam to a state of listening to a second downlink beam.  This act of the mobile device changing states, constitutes switching, and these downlink beams constitute receive beams from the perspective of the mobile device of Akoum.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW W GENACK/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        

Conferees:
/ANTHONY S. ADDY/Supervisory Patent Examiner, Art Unit 2645

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                                                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.